 1   Cyrus Safa
     Attorney at Law: 282971
 2   12631 East Imperial Highway, Suite C-115
 3   Santa Fe Springs, CA 90670
     Tel: (562)437-7006
 4   Fax: (562)432-2935
     E-Mail: rohlfing.office@rohlfinglaw.com
 5   Attorneys for Plaintiff
     TINA MARIE RIVOTA
 6
 7
 8
                          UNITED STATES DISTRICT COURT
 9
                         EASTERN DISTRICT OF CALIFORNIA
10
11
     TINA MARIE RIVOTA                         )   Case No.: 1:18-cv-01342-BAM
12                                             )
                  Plaintiff,                   )   STIPULATION AND ORDER TO
13   v.                                        )   EXTEND TIME TO FILE OPENING
                                               )   BRIEF
14   NANCY A. BERRYHILL,                       )
     Acting Commissioner of Social             )   (FIRST REQUEST)
15   Security,                                 )
                                               )
16                                             )
                  Defendant.                   )
17
18
19         Plaintiff Tina Marie Rivota and Defendant Nancy A. Berryhill, Acting

20   Commissioner of Social Security, through their undersigned attorneys, stipulate,

21   subject to this court’s approval, to extend the time by 28 days from May 23, 2019

22   to June 20, 2019 for Plaintiff to file a Opening Brief , with all other dates in the

23   Court’s Scheduling Order extended accordingly. This is Plaintiff's first

24   ///

25   ///

26
27
                                               -1-
28
 1   request for an extension. This request is made at the request of Plaintiff’s counsel
 2   who will be on a previously schedule leave on the due date.
 3   DATE: May 22, 2019               Respectfully submitted,
 4                                    LAWRENCE D. ROHLFING

 5                                           /s/ Cyrus Safa
                                 BY: _______________________
 6                                   Cyrus Safa
                                     Attorney for plaintiff Tina Marie Rivota
 7
 8
 9   DATE: May 22, 2019
                                      MCGREGOR W. SCOTT
10                                    United States Attorney
                                      DEBORAH LEE STACHEL
11
                                      Regional Chief Counsel
12                                    Social Security Administration
13                                    /s/ Allison J. Cheung
14                                BY: ____________________________
                                     Allison J. Cheung
15                                   Special Assistant United States Attorney
                                     Attorneys for defendant Nancy A. Berryhill
16                                   Acting Commissioner of Social Security
                                    |*authorized by e-mail|
17
18
19
20
21
22
23
24
25
26
27
                                               -2-
28
 1
                            CERTIFICATE OF SERVICE
 2                     FOR CASE NUMBER 1:18-CV-01342-BAM
 3         I hereby certify that I electronically filed the foregoing with the Clerk of the
 4
     Court for this court by using the CM/ECF system on May 22, 2019.
 5
           I certify that all participants in the case are registered CM/ECF users and
 6
 7   that service will be accomplished by the CM/ECF system.
 8                             /s/ Cyrus Safa
 9                             _______________________________

10                             Cyrus Safa
                               Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
 1                                               ORDER

 2          Pursuant to the stipulation of the parties filed on May 23, 2019, and good cause appearing,
     IT IS HEREBY ORDERED that the deadline for Plaintiff to file an Opening Brief is extended to
 3
     June 20, 2019. All other dates in the Court’s Scheduling Order are extended accordingly.
 4
 5
     IT IS SO ORDERED.
 6
        Dated:    May 24, 2019                                /s/ Barbara   A. McAuliffe            _
 7
                                                       UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                                    -4-
28
